      Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

COREY BROWN                             *                      CIVIL ACTION
                                        *
VERSUS                                  *
                                        *
JOSEPH P. LOPINTO, III, IN HIS OFFICIAL *                      NUMBER: 21-431
CAPACITY AS SHERIFF OF JEFFERSON        *
PARISH AND DEPUTY SEAN HAYES,           *
IN HIS INDIVIDUAL CAPACITY AS A         *
JEFFERSON PARISH DEPUTY SHERIFF         *                      SECT. ___, MAG.___
                                        *
******************************

                                   COMPLAINT
      NOW COMES petitioner, COREY BROWN (hereinafter “BROWN”) a pre-trial

detainee who files this Complaint against the above-named defendants based on the

sexual assault and civil rights violations of BROWN by the defendants.

I. PRELIMINARY STATEMENT

      1. This action is brought pursuant to 42 U.S.C. §1983 and 1988.

II. JURISDICTION

      2. Jurisdiction is vested in this Court by 28 U.S.C. §§ 1331 and the Fourteenth

Amendment to the Constitution of the United States.

      3. Supplemental jurisdiction is vested in this Court by 28 U.S.C. § 1367(a) for all

claims cognizable under state constitutional and statutory law including but not limited to

La.C.C. Arts. 2315.

                                           -1-
      Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 2 of 10




III. PARTIES

                                     (PLAINTIFF)

       4. BROWN is an adult citizen of the State of Louisiana and domiciled in the

Eastern District of Louisiana.

                                   (DEFENDANTS)

       5. JOSEPH P. LOPINTO, III (hereinafter “SHERIFF LOPINTO”), in his official

capacity as Sheriff of Jefferson Parish, an adult citizen of the State of Louisiana and

domiciled in the Eastern District of Louisiana. At all times described herein he was the

Sheriff of Jefferson Parish and, as such, was responsible for the hiring, training,

supervision, discipline and control of the deputies under his command. He was

responsible for all the actions of the Jefferson Parish Sheriff’s Office (hereinafter

“JPSO”). He was at all times referred to herein, the exclusive caretaker of BROWN and

had exclusive custody and control over BROWN during his incarceration at the Jefferson

Parish Correctional Center (hereinafter “JPCC”).

       6.   SEAN HAYES (hereinafter “HAYES”), in his individual capacity as a

Jefferson Parish Sheriff’s Deputy, is an adult citizen of the State of Louisiana and

domiciled in the Eastern District of Louisiana. At all pertinent times, he was employed by

SHERIFF LOPINTO and worked at the JPCC.

       7. At all times relevant hereto the actions of defendants herein were committed

under color of state law.




                                           -2-
         Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 3 of 10




IV. FACTUAL ALLEGATIONS

         8. In mid-November 2019, BROWN was incarcerated at the JPCC as a pre-trial

detainee.

         9. The jail is under the exclusive control of the defendant, SHERIFF LOPINTO,

who is responsible for all jail policies and procedures as well as the supervision of all jail

staff.

         10. The defendant, SHERIFF LOPINTO, was the caretaker of BROWN and he

had the exclusive custody and control over BROWN during his incarceration at the

JPCC.

         11. The defendant, HAYES, at all times referenced herein was an employee of the

defendant, SHERIFF LOPINTO.

         12. For BROWN’s own safety he was placed in administrative segregation by the

jail staff.

         13. BROWN’s cell was located in the JPCC on the second floor near the attorney-

client visit room and control pod.

         14. On March 5, 2020 between 8:30 and 9:00 p.m., BROWN was showering on

the second floor near the yard exit. While in the shower BROWN was approached by

HAYES who asked to see BROWN’s penis. BROWN refused and returned to his cell.

While in his cell HAYES repeatedly opened BROWN’s cell door and requested to see his

penis. BROWN refused to comply. At approximately 9:30 p.m. HAYES entered

BROWN’s cell and threatened to charge BROWN with the crime of Escape. BROWN

                                             -3-
      Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 4 of 10




was seated on his bunk at the time. As he moved to create more distance between

HAYES and himself, HAYES grabbed him and proceeded to perform oral sex on him.

BROWN was able to pull away from HAYES who then exited the cell.

       15. BROWN reported HAYES’ sexual assault to Lt. Mackie, a supervisor at the

jail. BROWN was subsequently interviewed by detectives with the JPSO. BROWN

reported to the JPSO detective details of the assault. As a result, HAYES was arrested for

violation of La.R.S. 14:134.1, Malfeasance in Office; Sexual Conduct Prohibited With a

Person in Jail. His charges were accepted by the District Attorney’s Office and are

pending as of the date this Complaint is filed.

       16. This is the second sexual assault of BROWN by an employee of the defendant

SHERIFF LOPINTO since his November 2019 incarceration at the JPCC.

       17.    In November of 2019 BROWN was sexually assaulted by another

employee of the defendant, SHERIFF LOPINTO.

       18.    The circumstances of that sexual assault are strikingly similar to this sexual

assault.

       19.    In the previous case, the employee of defendant SHERIFF LOPINTO,

repeatedly requested to see BROWN’s penis while he was in the shower. BROWN was

being housed in administrative segregation for his safety at the time. BROWN was told

that if he didn’t comply, he would be transferred out of administrative segregation into

general population. Transferring BROWN into general population, under the

circumstances, would have placed BROWN’s life in jeopardy. Subsequently the

                                            -4-
      Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 5 of 10




employee performed oral sex on BROWN. BROWN did, however, report the sexual

assault to jail authorities. As a result of the first sexual assault BROWN filed a Civil

Rights Action in federal court in the Eastern District of Louisiana. That case bears Case

No. 20-2990 and was originally filed on November 4, 2020.

       20.    BROWN reported this first sexual assault to jail authorities however no

criminal charges were pursued against BROWN’s assailant.

       21.    Upon information and belief, the defendant, SHERIFF LOPINTO, was

made aware of this first sexual assault on BROWN prior to the March 5, 2020 sexual

assault on BROWN, but refused to charge his employee with a crime, and instead

permitted him to resign without any form of punishment.

       22.    The defendant HAYES’ sexual assault of BROWN is an assault and battery

and intentional infliction of emotional distress under state law.

       23. Upon information and belief, the defendant, SHERIFF LOPINTO, knew or

should have known that the defendant, HAYES, had a history of inappropriate sexual

conduct with inmates, yet he negligently failed to take action to protect inmates in his

custody from HAYES, and in so doing failed to prevent HAYES’ sexual assault of

BROWN.

       24. Alternatively, the defendant, SHERIFF LOPINTO as BROWN’s custodian

and caretaker failed to properly supervise HAYES.

       25. The defendant SHERIFF LOPINTO’s lack of supervision of HAYES and

negligent retention of HAYES resulted in the infliction of permanent mental and

                                             -5-
      Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 6 of 10




emotional injury upon BROWN by the defendant, HAYES, and resulted in the intentional

infliction of emotional distress to BROWN as would reasonably be expected.

       26. The defendant HAYES violated BROWN’s Fourteenth Amendment Right to

due process, specifically his protected liberty interest to be free from sexual assault.

       27. The defendant, SHERIFF LOPINTO, has two unconstitutional policies which

resulted in harm to BROWN. First, SHERIFF LOPINTO knew, based upon the previous

sexual assault of BROWN, that there was a substantial risk that BROWN would be

sexually assaulted in the jail by inmates or jail employees when BROWN was in

administrative segregation. Consequently, he should have had a policy of monitoring,

training and supervising his employees to be on the alert for this illegal behavior. His

failure to have this policy in place reflects deliberate indifference and resulted in harm to

BROWN. Second, SHERIFF LOPINTO knew, or should have known, based upon his

refusal to punish the first employee who sexually assaulted BROWN, that his failure to

punish employees for sexually assaulting inmates would be perceived by his employees

as his passive acceptance of sexual assaults on vulnerable inmates by his employees. This

policy of failing to punish prior employees for sexual assaults on inmates reflects

deliberate indifference on the part of SHERIFF LOPINTO to the risk of sexual assaults

on inmates by his employees. These policies of SHERIFF LOPINTO violated BROWN’s

Fourteen Amendment right to due process, specifically, his protected liberty interest to be

free from sexual assault.

       28. As a result of the sexual assault and civil rights violations, BROWN has

                                             -6-
      Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 7 of 10




sustained past, present and future pain and suffering, mental anguish and medical

expenses for which both defendants are liable jointly, severally and in solido.

V. FIRST CAUSE OF ACTION (CIVIL RIGHTS VIOLATIONS BY HAYES)

       29. The petitioner repeats and re-alleges each and every allegation of this

Complaint.

       30. The defendant, HAYES, acting under color of law, engaged in a course of

conduct that acted to deprive BROWN of his Fourteenth Amendment right to due

process, specifically his protected liberty interest to be free of sexual abuse.

       31. The defendant’s actions were reckless, willful, wanton and/or malicious.

       32. BROWN further alleges that such acts as alleged herein were the proximate

cause and cause in fact of his damages and injuries.

VI. SECOND CAUSE OF ACTION (CIVIL RIGHTS VIOLATIONS BY SHERIFF
    LOPINTO)

       33.   The petitioner repeats and re-alleges each and every allegation of this

Complaint.

       34. The defendant, SHERIFF LOPINTO in his official capacity had in place

unconstitutional policies which acted to deprive BROWN of his Fourteenth Amendment

right to due process, specifically his protected liberty interest to be free of sexual abuse.

       35. The defendants’ actions were reckless, willful, wanton and/or malicious.

       36.   BROWN further alleges that said policies as alleged herein were the

proximate cause and cause in tort of his damages and injuries.


                                              -7-
      Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 8 of 10




VII. THIRD CAUSE OF ACTION (SUPPLEMENTAL STATE LAW CLAIMS
     AGAINST HAYES AND SHERIFF LOPINTO

       37.   The petitioner repeats and realleges each and every allegation of this

Complaint.

       38. The Supplemental jurisdiction of the court is invoked for all claims under

State law.

       39. At all times described herein, the defendants, individually and collectively,

acted negligently and/or intentionally, in sexually assaulting BROWN and/or failing to

monitor, train and supervise HAYES, and/or negligently retaining HAYES, resulting in

mental injury to BROWN as well as intentional infliction of emotional harm and distress

to BROWN, as a result of the sexual assault by HAYES, all of which injuries are severe,

debilitating and foreseeable in violation of Louisiana Law.

       40. At all pertinent times herein the defendant, HAYES, was an employee of the

defendant, SHERIFF LOPINTO, and was acting in the course and scope of his

employment with the defendant, SHERIFF LOPINTO.

       41. The defendant, SHERIFF LOPINTO, is vicariously liable for the injuries and

damages which occurred herein as a result of the supplemental state law claims

attributable to the defendant, HAYES.

       42. The defendant, SHERIFF LOPINTO, is independently liable to the plaintiff in

this case for his failure to properly monitor, train and supervise his employees and

HAYES and for his negligent retention of HAYES as previously outlined in the


                                           -8-
      Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 9 of 10




preceding paragraphs.

       43. The defendants are liable jointly, severally and in solido for their actions as

alleged herein.

       44. Petitioner further alleges that the above-described actions were the proximate

cause and cause in fact of his injuries.

VIII. DAMAGES

       45. As a result of the actions of the defendants as described above, damages have

been incurred as follows for violations of the U.S. Constitution and state law:

              BROWN sustained severe, debilitating, permanent and
              foreseeable mental injury resulting in past, present and future
              pain and suffering, anguish and distress, embarrassment,
              humiliation and medical expenses for which he is entitled to
              general, special, exemplary and punitive damages.

       46. The petitioner seeks reasonable attorney’s fees in accordance with 42 U.S.C. §

1988 plus judicial interest and for the defendants to bear all costs of these proceedings.

       WHEREFORE, the petitioner, COREY BROWN, prays that the defendants be

duly cited and served copies of the above and foregoing, made to timely appear and

answer, that the Court exercises its supplemental jurisdiction over the state claims, and

after due proceedings, there be judgment in his favor and against the defendants,

JOSEPH P. LOPINTO, III, in his official capacity as Sheriff of Jefferson Parish and

SEAN HAYES, in his individual capacity as a Jefferson Parish Deputy Sheriff, holding

them liable jointly, severally and in solido for all compensatory and punitive damages

alleged herein, together with judicial interest, for all attorney’s fees, and that the

                                             -9-
     Case 2:21-cv-00431-LMA-DPC Document 1 Filed 03/01/21 Page 10 of 10




defendants bear all costs of these proceedings, and for all further legal, equitable and

general relief available.

                                        Respectfully submitted;
                                        /s/ Gary W. Bizal
                                        GARY W. BIZAL (La. Bar No. 1255)
                                        GARY W. BIZAL, L.L.C.
                                        4907 Magazine Street
                                        New Orleans, Louisiana 70115
                                        (504)525-1328 Telephone
                                        (504)525-1353 Fax
                                        gary@garybizal.com

                                        /s/ Aidan Shah
                                        AIDAN SHAH (La. Bar #34761)
                                        1100 Poydras Street, Suite 2900-3
                                        New Orleans, LA 70163
                                        (985)236-9775 Telephone
                                        aidan_shah@yahoo.com

                                        ATTORNEYS FOR PETITIONER,
                                        COREY BROWN


SERVICE UPON ALL DEFENDANTS TO BE MADE VIA WAIVERS

Joseph P. Lopinto, III
Sheriff of Jefferson Parish
Jefferson Parish Sheriff’s Office
1233 Westbank Expressway
Harvey, LA 70058

Sean Hayes
2453 Lynnbrook Dr
Harvey, LA 70058




                                         -10-
